internal_revenue_service number release date index number -------------------------------------------- ----------------------- -------------------------------------------- ----------------------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b01 plr-115902-18 date date legend trust ------------------------------------------------------------ ----------------------------------------------------------- --------------------------------------------------- ----------------- ------------------- --------------------------- ------------------- ------------------- ------------------- ------------------- ------------------- debtor date date date date date date date date dear -------------- this is in response to your letter dated date submitted on behalf of trust requesting a ruling regarding the classification of trust as a liquidating_trust under sec_301_7701-4 of the procedure and administration regulations plr-115902-18 facts the information submitted states that on date debtor filed a voluntary bankruptcy petition under chapter of the bankruptcy code in the united_states bankruptcy court on date the court entered a confirmation order order confirming a plan_of_reorganization dated as of date the plan effective as of date in accordance with the plan and the order trust was established trust was initially set to terminate on date the bankruptcy court however subsequently extended the term of trust to date and then to date because of unresolved legal claims trustee intends to motion the bankruptcy court to extend the termination_date of trust to date pursuant to the provisions of the plan and the trust agreement trust was created for the purpose of liquidating the assets of trust with no objective to continue or engage in the conduct_of_a_trade_or_business except to the extent reasonably necessary to and consistent with the liquidating purpose of trust trust shall not receive or retain cash in excess of a reasonable amount to meet claims and contingent liabilities including disputed claims or to maintain the value of the assets during liquidation cash not available for distribution and cash pending distribution will be held in demand and time deposits such as short-term certificates of deposit in banks or other savings institutions or other temporary liquid investments such as treasury bills trust is required under the terms of trust to distribute to the beneficiaries of trust at least annually its net_income and all net_proceeds from the sale of trust’s assets except that trust may retain an amount of net_proceeds or net_income reasonably necessary to maintain the value of the property or to meet claims or contingent liabilities trust provides that the beneficiaries of trust will be treated as the grantors and deemed owners of trust it further provides that the parties will value all assets transferred to trust consistently and use such values for all federal_income_tax purposes trust provides that the trustee of trust shall file tax returns as a grantor_trust pursuant to sec_1_671-4 of the income_tax regulations trust consistent with the requirements set out in revproc_94_45 1994_2_cb_684 indicates that the transfer of trust assets to trust have been treated for all federal tax purposes as a deemed transfer by the debtor to the beneficiaries followed by a deemed transfer by the beneficiaries to trust as of the date of the request trust has distributed amounts in the trust to its beneficiaries trust represents that from its establishment trust has been formed and operated consistent with the conditions set out in revproc_94_45 trust now represents that certain developments generally beyond the control of the trustee of plr-115902-18 trust have occurred that make it impossible to completely liquidate trust by date the end of its current extension law and analysis sec_671 of the internal_revenue_code provides that where it is specified in subpart e that the grantor or another person shall be treated as the owner of any portion of a_trust there then shall be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust that are attributable to that portion of the trust to the extent that such items would be taken into account under chapter of the code in computing taxable_income or credits against the tax of an individual sec_1_671-4 provides that except as provided in sec_1_671-4 and sec_1_671-5 items of income deduction and credit attributable to any portion of a_trust which under the provisions of subpart e sec_671 and following part i subchapter_j chapter of the code are treated as owned by the grantor or another person should not be reported by the trust on form_1041 u s income_tax return for estates trusts but should be shown on a separate statement attached to that form sec_677 provides in part that the grantor shall be treated as the owner of any portion of a_trust whether or not the grantor is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a non-adverse party or both may be distributed to the grantor or the grantor’s spouse or held or accumulated for future distribution to the grantor or the grantor’s spouse sec_301_7701-4 provides that certain organizations which are commonly known as liquidating trusts are treated as trusts for purposes of the internal_revenue_code an organization will be considered a liquidating_trust if it is organized for the primary purpose of liquidating and distributing the assets transferred to it and if its activities are all reasonably necessary to and consistent with the accomplishment of that purpose a liquidating_trust is treated as a_trust for purposes of the code because it is formed with the objective of liquidating particular assets and not as an organization having as its purpose the carrying on of a profit-making business which normally would be conducted through business organizations classified as corporations or partnerships however if the liquidation is unreasonably prolonged or if the liquidation purpose becomes so obscured by business activities that the declared purpose of liquidation can be said to be lost or abandoned the status of the organization will no longer be that of a liquidating_trust revproc_94_45 provides the conditions under which the service will consider issuing advance rulings classifying certain trusts as liquidating trusts under sec_301_7701-4 revproc_94_45 states that the service will issue a ruling classifying an entity created plr-115902-18 pursuant to a bankruptcy plan under chapter of the bankruptcy code u s c sec_1101 et seq as a liquidating_trust under sec_301_7701-4 if certain specified conditions are met conclusions based on the information submitted and the representations made we conclude that the conditions of revproc_94_45 have been satisfied accordingly based on the representations made and the information submitted we rule that trust is classified for federal tax purposes as a liquidating_trust under sec_301_7701-4 and the extension of trust's term to date will not affect that determination therefore trust will continue to be treated as a grantor_trust and the beneficiaries of trust will continue to be treated as the owners of trust under sec_671 and sec_677 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to trust’s authorized representative sincerely faith p colson faith p colson senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
